Exhibit 10.27.2

ACTION OF THE SENIOR HUMAN RESOURCES OFFICER

Pursuant to the authority granted by the Personnel and Compensation Committee of
the Board of Directors of Citigroup Inc. (“Citigroup”), the Senior Human
Resources Officer of Citigroup authorizes the following amendment to be made to
Section 12 of the Citigroup Inc. Management Committee Long-Term Incentive Plan
(“MCLTIP”) Award Agreement to permit the payment of vested awards under the
MCLTIP that would never be deductible by Citigroup Inc. under Section 162(m) of
the Internal Revenue Code as a result of the Emergency Economic Stabilization
Act of 2008:

12. Section 162(m)/EESA Compliance.

(a) The Award is intended to comply with section 409A of the Code and shall be
interpreted accordingly. If, prior to payment, the Company anticipates that the
payment of the Award would be non-deductible, in whole or in part, by reason of
section 162(m) of the Code, the payment of the Award, and all other payments
scheduled to be made to Participant that could be delayed by reason of Treas.
Reg. 1.409A-2(b)(7)(i) (e.g., any 2010 vesting of CAP deferred shares), shall be
deferred until the Company’s first taxable year in which the Company reasonably
anticipates, or should reasonably anticipate, that if the payment is made during
such year, the deduction of such payment will not be barred, in whole or in
part, by application of section 162(m) of the Code. During such deferral period
and any additional deferral period pursuant to Section 12(b):

(i) Participant will not be entitled to interest or any compensation for any
loss in market value or otherwise which occurs during such period; and

(ii) Participant shall be entitled to a dollar amount equal to the dollar amount
of any cash dividends that would have been paid to Participant on his or her
vested Award shares but for such deferral period. Any dividend equivalents that
accrue during such deferral period shall be invested in a notional investment
option to be determined by the Committee (or its delegates) in its sole
discretion. An account shall be maintained on the books and records of the
Company (an “Account”) to record the dividend equivalents earned by Participant
during such deferral period, and the subsequent notional investment performance
thereof. Participant’s Account shall be periodically adjusted to reflect the
equivalent of the earnings, gains and losses that the Account would have
experienced had the Account actually been invested in the investment option
designated by the Committee (or its delegates). Participant shall be entitled to
a cash payment equal to the balance of his or her Account upon the expiration of
the deferral period.

(b) If payments cease to be non-deductible as described in Section 12(a) on
Participant’s Termination Date and Participant is a “specified employee”



--------------------------------------------------------------------------------

(within the meaning of Treas. Reg. 1.409A-1(i)(1)) as of such Termination Date,
any payment to Participant of all or any portion of his or her Award (including
any amount owed to Participant pursuant to Section 12(a)(ii)) will not be made
until the date which is six months from Participant’s Termination Date or, if
earlier, the date of Participant’s death.

(c) Notwithstanding any provision of this Section 12 to the contrary, if a
payment would never be deductible to the Company, as a result of section
162(m)(5) of the Code or the Company’s agreement to not deduct such payment due
to its participation in the TARP Capital Purchase Program provision of the
Emergency Economic Stabilization Act of 2008, such payment, and all other
payments scheduled to be made to Participant that could be delayed by reason of
Treas. Reg. 1.409A-2(b)(7)(i), will be made as originally scheduled without
regard to this Section 12.

APPROVED:

 

/s/    Paul McKinnon

Date: December 23, 2008 Paul McKinnon Global Head of Human Resources Senior
Human Resources Officer of Citigroup Inc.